ORDER DISMISSING APPEAL
On the surface this case presents some disturbing questions about what happened in the trial court. There were conflicting judgments and a great deal of paper was generated.
The problem this court has is that the record on appeal does not show the filing of a bond on appeal as is required by Rule 3 of the Rules of AppeHate Procedure and 16 NTC Sec. 1807(a). That statute provides for a permissive appeal by parties to a forcible entry and detainer action. That is, the statute does . not grant a right of appeal but it only provides that a party "may" appeal. Thé appeal is then conditioned upon the posting of a bond equal to double the yearly value or rental of the premises. Therefore, since an appeal in this case is not a matter of right and the Navajo Tribal Council has conditioned the appeal on the posting of a bond, the statute is jurisdictional. That is, the Navajo Tribal Council has granted the Court of Appeals jurisdiction only where the requirements of the statute have been.met.
It appears that the appeHants have had ample opportunity to argue res adjudicata and their other theories before the trial court, and the trial judge, being in a position to review the facts in a better position, made a determination of the questions raised.
Therefore, because the jurisdictional prerequisities of 16 NTC Sec. 1807(a) have not been satisified, this court has no jurisdiction and this appeal is hereby DISMISSED.